Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003479
                                                         28-AUG-2015
                                                         12:34 PM



                            SCWC-13-0003479

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          RICHARD C. REILLY,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0003479; CASE NO. 1DTA-13-00739)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Richard C. Reilly’s
application for writ of certiorari filed on August 1, 2015, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, August 28, 2015.

Jonathan E. Burge               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson